DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,330,504 and U.S. Patent No. 9945701. Although the claims at issue are not identical, since they recited the dimensions of the bracket in different language (but all three recite the bracket in different forms which is consistent with a solid having sides and ends) they are not patentable distinct from each other because the instant claim set is broader than both the reference claims and as such an infringement on the reference claims would necessarily lead to infringement on the instant claim set as currently recited. 
(Please note that U.S. Patent No. 10,330,504 and U.S. Patent No. 9945701 are already linked by a terminal disclaimer of record 01/31/2019 in application 15/909,269 now US 10,330,504)
Specifically, instant independent claim 1 (as well as instant independent claim 15 which is recited as a “means for” claim which contains the same limitation as claim 1) recites limitations as follows:
a bracket to couple a controller to an actuator, (see reference claims 1)
the bracket having a first end, a second end opposite the first end, and a first side extending from the first end to the second end, (see reference claims 1)

a first sensor coupled to the first side at the first end of the bracket, (see reference claims 1)
the first sensor to measure a characteristic of the first end when the bracket is coupled to the actuator. (see reference claims 1).
See dependent claims for the instant and reference claim sets also overlapping.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 14-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cordray et al. (US 8342478; hereinafter Cordray).

Regarding claim 1, Cordray teaches An apparatus (abstract; see figs. 8 and 9) comprising: 
a bracket (430) to couple (see fig. 8) a controller (150) to an actuator (210; see fig. 8), the bracket having a first end (lower part as drawn of 430; see fig. 9), a second end (upper part at drawn of 430; see fig. 9) opposite the first end (see fig. 9), and a first side (side with 44a/b; see 
a first sensor (at least 440a; see also reference elements 440 and 440b; see fig, 9) coupled to the first side at the first end of the bracket (see fig. 9), the first sensor to measure a characteristic of the first end (col. 10, ¶ at 49 teaches “Deformation of the strain gauges 440 causes changes in their electrical resistance. This resistance change is used to determine the amount of force applied to the bracket 430.”) when the bracket is coupled to the actuator (see fig. 8; col. 10, ¶ at 49 and col. 10, ¶ at 40).

Regarding claim 2, Cordray teaches that the characteristic of the first end identifies a characteristic of at least one of a coupling of the bracket and the actuator, a coupling of the controller and the bracket, a yoke of the actuator, a yoke lock nut, or tubing between the controller and the actuator (col. 10, ¶ at 49 teaches that “the strain gauges 440 output signals related to the deformation of the bracket 340, which in turn is related to the force applied to the valve 124.” Which includes at least force transmitted via the worm gear assembly 410 from the motor 210 through the bracket and various other linkage elements being characterized in the measurement).

Regarding claim 3, Cordray teaches that the first end of the bracket defines apertures extending between the first side and a second side opposite the first side, the apertures to receive fasteners to couple the first end of the bracket to the actuator (at least the apertures around 

Regarding claim 4, Cordray teaches that the first sensor is coupled to the first side of the bracket adjacent the apertures (see fig. 9).

Regarding claim 5, Cordray teaches that the second end of the bracket defines apertures extending from the first side to a second side opposite the first side, the apertures to receive fasteners to couple the second side at the second end of the bracket to the controller (see fig. 9 showing that the second/lower end has apertures with fasteners).

Regarding claim 14, Cordray teaches that the first sensor is coupled to the first side of the bracket via an adhesive, a potting material, or a mechanical fastener (at least col. 10, ¶ at 60 and on to col. 11 teaches “Various types of bonding agents or adhesives can be used to permanently couple the gauges 400 to the bracket 430.”).

Regarding claim 15, Cordray teaches An apparatus (abstract; see figs. 8 and 9)  comprising: 
means (430) for coupling (see fig. 8) a controller (150) to an actuator (210; see fig. 8), the means for coupling having a first end (lower part as drawn of 430; see fig. 9), a second end (upper part at drawn of 430; see fig. 9) opposite the first end (see fig. 9), and a first side (side with 44a/b; see fig. 9) extending from the first end to the second end (see fig. 9 showing such extent), wherein the first end is to couple to an actuator (see fig. 8, showing such coupling; see 
first means for sensing (at least 440a; see also reference elements 440 and 440b; see fig, 9) coupled to the first side at the first end of the means for coupling (see fig. 9), the first means for sensing to measure a characteristic of the first end (col. 10, ¶ at 49 teaches “Deformation of the strain gauges 440 causes changes in their electrical resistance. This resistance change is used to determine the amount of force applied to the bracket 430.”) when the means for coupling is coupled to the actuator (see fig. 8; col. 10, ¶ at 49 and col. 10, ¶ at 40).

Regarding claim 16, Cordray teaches that the first end of the means for coupling defines apertures extending between the first side and a second side opposite the first side, the apertures to receive means for fastening to couple the first end of the means for coupling to the actuator (at least the apertures around aperture 411 as shown in fig. 9; see fig. 8 showing that these apertures are for at least bolts to couple the actuator/motor 210 to the bracket).

Regarding claim 17, Cordray teaches that the first means for sensing is coupled to the first side of the means for coupling adjacent the apertures (see fig. 9).

Regarding claim 18, Cordray teaches that the second end of the means for coupling defines apertures extending from the first side to a second side opposite the first side, the apertures to receive means for fastening to couple the second side at the second end of the means for coupling to the controller (see fig. 9 showing that the second/lower end has apertures with fasteners).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cordray.

Regarding claim 6, Cordray teaches a second sensor coupled to the first side (at least 440b) [], the second sensor to measure a characteristic of the [bracket] when the bracket is coupled to the actuator (col. 10, ¶ at 49 teaches “Deformation of the strain gauges 440 causes changes in their electrical resistance. This resistance change is used to determine the amount of force applied to the bracket 430.”).
Cordray lacks direct and specific statement of the second sensor at the second end.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the location of the sensors of Cordray with placing a sensor at the second end. This is because one of ordinary skill in the art would have expected a sensor at the second end to be consistent with placing sensors in the locations where the “loads that are applied to the bracket” (col. 10, ¶ at 60) because the sensing capability of the sensors are known and the loads on the bracket are known placing the sensors by the loads to be measured allows for a desired measurement to be taken. 

Regarding claim 7, Cordray teaches that a comparison of the characteristic of the first end and the characteristic of the second end identifies a characteristic of at least one of a coupling of the bracket and the actuator, a coupling of the controller and the bracket, a yoke of the actuator, a yoke lock nut, or tubing between the controller and the actuator (col. 10, ¶ at 49 teaches that “the strain gauges 440 output signals related to the deformation of the bracket 340, which in turn is related to the force applied to the valve 124.” Which includes at least force transmitted via the worm gear assembly 410 from the motor 210 through the bracket and various other linkage elements being characterized in the measurement).

Regarding claim 8, Cordray lacks teaching teaches that each of the characteristics is an acceleration used to calculate an acceleration spectral density associated with the bracket, the 
However, Cordray does teach that the sensors may sense strain on the bracket (col. 10, ¶ at line 49) and that other configuration and sensor are known to be useful for understanding the applied loads (col. 10, ¶ at 60 on to col. 11; see also col. 9, ¶ at 55 and further col. 12, ¶ at 6 regarding the use of reference data in conjunction with sensed data) and further that “Various optical, electrical, capacitive, magnetic, or other types of sensors can be used” (col. 10, ¶ at 60 discussing shaft rotation measurements).
Therefore, at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the use of load and strain data of Cordray any specifically related derivative data such as acceleration used to determine bracket vibration as claimed here. This is because one of ordinary skill in the art would have expected the strain data to be used to determine any design indicated failure or wear related parameters of interest. This is because knowing the stress on the components allows for avoiding damage to the device and thus reduce maintenance (see e.g. col. 1, ¶ at 57).

Regarding claim 9, Cordray teaches that the apertures to receive fasteners to couple the second end of the bracket to the controller (see fig. 9).
Cordray lacks direct and specific statement that the second sensor is coupled to the first side between apertures defined by the bracket at the second end of the bracket
However, Cordray does disclose that “The positions, orientations, and configurations of the strain gauges 440 can be selected based on the loads that are applied to the bracket 430” (col. 10, ¶ at 60).


Regarding claim 19, Cordray teaches second means for sensing coupled to the first side (at least 440b) [] adjacent the apertures, the second means for sensing to measure a characteristic of the [bracket] when the means for coupling is coupled to the actuator.
Cordray lacks direct and specific statement of the second sensing means at the second end.
However, Cordray does disclose that “The positions, orientations, and configurations of the strain gauges 440 can be selected based on the loads that are applied to the bracket 430” (col. 10, ¶ at 60).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the location of the sensors of Cordray with placing a sensor at the second end. This is because one of ordinary skill in the art would have expected a sensor at the second end to be consistent with placing sensing means in the locations where the “loads that are applied to the bracket” (col. 10, ¶ at 60) because the sensing capability of the sensors are known and the loads on the bracket are known placing the sensors by the loads to be measured allows for a desired measurement to be taken. 

Regarding claim 20, Cordray teaches that a comparison of the characteristic of the first end and the characteristic of the second end identifies a characteristic of at least one of a coupling of the means for coupling and the actuator, a coupling of the controller and the means for coupling, a yoke of the actuator, a yoke lock nut, or tubing between the controller and the actuator (col. 10, ¶ at 49 teaches that “the strain gauges 440 output signals related to the deformation of the bracket 340, which in turn is related to the force applied to the valve 124.” Which includes at least force transmitted via the worm gear assembly 410 from the motor 210 through the bracket and various other linkage elements being characterized in the measurement).

Allowable Subject Matter
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) for Double Patenting (see Double Patenting section above) set forth in this Office action OR with a properly filed Terminal Disclaimer in addition to including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The best prior art of record Cordray et al. (US 8342478) and Peterson et al. (US 20080174213), and fail to specifically teach the invention as claimed. The specific limitations of a bracket for coupling a controller and actuator with the bracket for coupling having a first side defined by a plurality of ribs which define a plurality of cavities where the ribs define a plane of the first side in independent claim 1 and dependent claim 10 when combined with the further limitations of claim 1 and 10 distinguish the present invention from the combined prior art.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
Junk et al. (US 20080061769); abstract; [0024] as well as figs. 3 and 6; see also fig. 2 and [0011].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855